Title: From Thomas Jefferson to George Jefferson, 7 November 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Nov. 7. 07.
                        
                        I inclose you a sum of four hundred dollars to cover the balance of your last account rendered, the purchase
                            of coal, and an order I drew on you Oct. 29. in favor of Samuel Page, one of my overseers in Bedford for 99.86 D which
                            having gone to him cannot be with you as early as this remittance. the coal is arrived here, but not yet delivered. by the
                            same vessel I shall address to you
                        8. trunks of books No. 1. to 8.
                        2. boxes. globes. No. 9. 10.
                        2. boxes, sundries No. 11. 12. all except No. 12. well covered with tarpaulin & corded, to be forwarded
                            to Monticello by some careful boatman who can be relied on to keep the tarpaulin side upwards to prevent injury from rain.
                            there is also another box containing crockery ware for my use in Bedford, & specially directed on a card on the top to
                            be sent up by mr. Couch’s boat belonging to Warren, as he will see to the safe conveyance to Lynchburg. this box is not
                            numbered. accept my affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    